Title: From John Adams to William Stephens Smith, 21 November 1815
From: Adams, John
To: Smith, William Stephens



Quincy Novbr. 21st. 1815

I thank you for your for two Letters from the Valley; one dated October 4th. the other November the first, 1815.
The Documents to which you refer are of so much Importance to your Reputation and to mine, that I wish you would depose it, the Sketch you have made of them, somewhere in print. It is at my Age impossible for me to look up the Scattered Volumes in which they are to be found and my Son who has Just returned from a Circuit as a Judge through Marthas Vineyard and Nantucket and who is this moment Setting off to hold his Court in Plymouth, and whose whole year is employed in presiding in his Court in Taunton, Barnstable, Plymouth Dedham, and those Islands, besides the Affairs of his Brother his own growing Family and too much of my little private Affairs; to be able to give me any Assistance in collecting such a Variety of Pamphlets.—
From those Pamphlets however and from Mr. Kings Letters and from Mirandas Communications to me, which I have in my desk, and from the movements among my Ministers; it is apparent—
1st. that Mr Pitt and his British Cabinet, had long employed corrupted Jesuits and Spies in Concert with Miranda to excite Insurrection and Revolution in South America against Spain—
2d That they meditated an Expedition for that purpose under Miranda—3d That they intended to Dupe me and Congress into the Quixotical adventure
3d That Hamilton was in Intelligence with them and willing to co-operate with them in the Execution of their plan—
4. There is reason to believe that General Hamiltons confidential Friends among whome were most of my Ministers were in the Secret and disposed to assist in it, and afterwards excited such a Clamour against me for putting a stop to “Enterprises of great Pith and moment” by my peace with France in 1801.
5. The United States were then at peace with Spain. Our participation in the project of Pitt Miranda and Hamilton would have involved Us in War with Spain France Holland and all their then Allies, and thrown Us inevitably into the Ares and Alliance of Great Britain.—
6 I saw all this at a glance upon the first receipt of Mirandas dispatches, which determined me more inflexibly upon a measure to which I was always inclined a Peace with France as soon as it could be accomplished upon honourable Conditions.—
If ever any historian should condescend to attempt an honest narration of my Administration, he ought to examin all the documents which you have enumerated, and for this purpose I wish to see your Sketch in print, Without exposing your name you may easily place them in some Magazine or Journal.—
I congratulate you on your pleasant Tour among your Friends Constituents and Relations and Especially on your Daughters Felicity: but I ought not to omitt to condole with you on the loss of your first Grand Child—I should have been glad if your Affairs would have permitted a Visit to Quincy: but I hope you will write to me as often as your Convenience will allow—
I am Sir affectionately yours
John Adams